Citation Nr: 1217565	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  09-46 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for degenerative joint disease (DJD) and degenerative disc disease (DDD) of the lumbar spine, to include as secondary to service-connected left foot disability.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Hager, Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from January 1948 to December 1953.

This matter initially came before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  In that decision, the RO, among other things, denied entitlement to service connection for lumbar spine DJD and DDD.

The Veteran requested a Board hearing in his November 2009 substantive appeal (VA Form 9), and one was scheduled for April 2010.  The Veteran failed to appear for the hearing, and his hearing request will therefore be considered withdrawn.  38 C.F.R. § 20.704(d) (2011).

The Board remanded the claim the RO, via the Appeals Management Center (AMC), in May 2010 and again in June 2011, for additional development.  For the reasons stated below, the RO/AMC complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Lumbar spine DJD and DDD are neither caused nor aggravated by service-connected left foot disability.

2.  Lumbar spine disability did not manifest in service, lumbar spine arthritis did not manifest within the one year presumptive period or for many years thereafter, and lumbar spine DJD and DDD are unrelated to service.



CONCLUSIONS OF LAW

1.  Lumbar spine DJD and DDD are not proximately due to, the result of, or aggravated by service-connected left foot disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).

2.  Lumbar spine DJD and DDD were not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2011)



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In an August 2008 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for entitlement to service connection for low back disability on both a direct and secondary basis, including aggravation.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  In any event, the August 2008 letter complied with this requirement.

The Veteran has substantiated his status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of his claim, in the August 2008 letter.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records (STRs) and all of the identified post-service private and VA treatment records.  Pursuant to the Board's June 2011 remand instructions, the RO/AMC requested from the Social Security Administration (SSA) records relating to its disability determination regarding the Veteran.  In June 2011, SSA indicated that these records had been destroyed.  The RO sent the Veteran an August 2011 letter indicating that it had attempted to obtain his records from SSA, that if these records were in his possession, he should send them to the RO/AMC, and that if he knew the location of these records, he should tell the RO/AMC.  The RO/AMC also prepared a December 2011 memorandum in which it made a formal finding that the SSA disability determination records were unavailable.  The Board has indicated in its June 2011 remand that if the records could not be located, a notation of this should be placed in the claims folder.  The RO/AMC thus complied with the Board's June 2011 remand instructions and its duty to assist in this regard.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)); 38 C.F.R. §§ 3.159(c)(2) (allowing VA to end efforts to obtain Federal records if department or agency advises that records do not exist); 38 C.F.R. § 3.159(e)(1) (requiring VA to provide notice when it is unable to obtain Federal records).

In addition, the veteran was afforded a September 2008 VA examination as to the etiology of his lumbar spine DJD and DDD.  In its May 2010 remand, the Board found the examination and opinion inadequate in some respects, and instructed that the RO/AMC obtain an addendum from the September 2008 VA examiner addressing the question of aggravation, as discussed below.  The examiner provided the requested addendum in June 2010, and the RO/AMC thus complied with the Board's remand instructions in this regard as well.  Stegall, 11 Vet. App. at 271.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim for entitlement to service connection for lumbar spine DJD and DDD is thus ready to be considered on the merits.

Analysis

In February 1991, the Veteran was granted service connection for residuals, contusion left foot with thickening of first metatarsal phalangeal joint, effective November 1988.  This disability was rated noncompensable until January 2002, at which time the rating was increased to 20 percent.  The Veteran's primary argument on appeal is that his current lumbar spine DJD and DDD are related to this service-connected left foot disability.  In his June 2008 claim, the Veteran wrote that his lower back had "started to deteriorate because I am forced to limp due to my left foot."  The Board will also consider whether the Veteran is entitled to service connection for his lumbar spine DJD and DDD on a direct incurrence basis.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009) (in direct appeals, all filings must be read in a liberal manner); EF v. Derwinski, 1 Vet. App. 324, 326 (1991) (Board must review all issues reasonably raised from a liberal reading of all documents in the record).

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis (e.g., DJD and DDD) are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is also warranted for any increase increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).  This latter provision was added as part of an amendment intended conform VA regulations to Allen v. Brown, 7 Vet. App. 439 (1995), and also limited the circumstances in which VA would concede aggravation.  See 71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(b)). Thus, the new regulation, which took effect on October 10, 2006, prior to the Veteran's June 2008 claim, is applicable.  

The Veteran injured his left foot in service and was granted entitlement to service connection for residuals of this injury.  There are in-service and post-service medical records relating to treatment for these left foot injury residuals, but none of them contain an opinion as to whether the Veteran's lumbar DJD and DDD is related to his service-connected left foot disability.  The only medical opinion on that question is that of the September 2008 VA examiner.  The examiner did not review the claims file, which was unavailable, but did review electronic medical records (CPRS).  The examiner noted the diagnosis of lumbar spine DJD in 1991, and progressive low back pain and stiffness since onset in 1991.  The examiner also noted and described in the in-service left foot injury and subsequent medical history relating to the left foot.  On examination of the lumbar spine, left foot, right ankle, and right hip, the Veteran's gait was specifically found to be within normal limits (WNL).  After examining the lumbar spine and left foot, noting X-ray findings and diagnosing lumbar spine DJD and DDD, the examiner concluded that the lumbar spine disability was not due to the left foot disability.  She reasoned that there is no correlation between the development of age related DJD and the development of traumatic arthritis following a traumatic joint injury, in this case, to the left foot.  She further explained that age related DJD is a normal finding in an older adult, whereas traumatic arthritis is condition that develops after a traumatic injury to a specific joint, and the etiologies of both condition are distinct and separate.  Therefore, the examiner concluded, it was not likely ("less likely than not") that left foot disability was "secondary" to the symptoms he reports in his lumbar spine.  The Board notes that the examiner used the term "secondary" improperly, as the question was whether the lumbar spine DJD and DDD were secondary to the left foot disability, and not the other way around.  However, when read in context, the examiner's conclusion was that the Veteran's lumbar spine DJD and DDD were age related, and were therefore unrelated to the left foot disability.

As noted, the Board found that the opinion needed an addendum specifically addressing the question whether the service-connected left foot disability aggravated the lumbar spine DJD and DDD.  In a June 2010 addendum, the VA examiner indicated that she reviewed the claims file and noted that the physical examination did not reveal any gait abnormality that would contribute to the worsening of the Veteran's age related lumbar spine disability.  Consequently, the examiner found that the Veteran's lumbar spine disability had not progressed or worsened as a result of his service connected left foot disability.

As the September 2008 VA examiner explained the reasons for the conclusions in her September 2008 and June 2010 opinions based on an accurate characterization of the evidence of record, these opinions are entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  In addition, although she did not review the claims file prior to offering her September 2008 opinion, the examiner accurately recounted the left foot and lumbar spine history, and she did review electronic medical records.  Thus, lack of claims file review did not render her opinion inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("This Court, however, has not required VA medical examiners to perform a complete review of the entire claims file or state that they have done so in every instance ");VAOPGCPREC 20-95 (July 14, 1995) (listing circumstances in which claims folder should be reviewed prior to VA examination, but declining to adopt a rule requiring such review in every case).  Moreover, the examiner did review the claims file prior to her June 2010 and adhered to her opinion finding a lack of relationship between the left foot disability and lumbar spine disability (this time specifying lack of aggravation), and clarifying that one basis for her opinion was the lack of gait abnormality on the September 2008 examination.  Consequently, the Board finds that the September 2008 examination and June 2010 addendum were adequate and the latter complied with the Board's May 2010 remand instructions.  Stefl  v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (a medical examiner must support his or her conclusion with an analysis that is adequate for the Board to consider and weigh against contrary opinions).

There are no contrary medical opinions in this case, but, as noted, the Veteran has indicated in his lay statements that his low back has deteriorated because of his limp due to his left foot.  The Veteran is competent to testify as to his observations, but this testimony must be weighed against the other evidence of record.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  In this case, the Veteran indicated that his left foot causes a limp that effects his low back and the September 2008 VA examiner found that his gait was within normal limits and therefore did not cause or aggravate his lumbar spine DJD and DDD, which were age related.  While the Veteran is competent to state that he walks with what he characterizes as a limp, the Board finds that the specific September 2008 examination finding of normal gait is of greater probative weight in determining whether the Veteran walked abnormally and such affected his lumbar spine.  Moreover, the Board finds that the specific and reasoned opinions of the health care professional who conducted the September 2008 VA examination and provided the June 2010 addendum, finding a lack of relationship between the left foot disability and lumbar spine disability, is of greater probative weight than the more general lay assertion of the Veteran positing the existence of such a relationship.  The weight of the evidence is thus against a finding that service-connected left foot disability caused or aggravated the Veteran's lumbar spine disability.

As to entitlement to service connection on a direct incurrence basis, the STRs reflect that, in January 1952, at the time of his left foot injury, the Veteran's back was straight, with no tenderness, on examination.  In March 1952, examination of the spine revealed no scoliosis, no paravertebral spasm, normal range of motion, and no tenderness to palpation.  Straight leg raising was negative bilaterally, and all tests relating to the lumbosacral and sacroiliac joints were negative.  March 1952 X-rays of the lumbar spine were negative.  No physical defects were noted at the time of separation.  Thus, the STRs reflect that there was no lumbar spine disability in service and in fact the back was found to be normal during service and at separation from service.

The first reference to the Veteran's lumbar spine in the post service VA treatment notes appears to be a March 1989 treatment note indicating that examination of the back was negative with normal range of motion.  A September 1989 VA treatment note indicated that there was mild lumbar spine paraspinal tenderness.  A March 1989 VA intake note indicated that the Veteran's "disability" was, "Shoulder and neck.  Problems with both feet, arthritis involving the legs, hips."

On a January 1991 VA orthopedic examination, the Veteran indicated that he had had progressive low back pain since onset in 1991, and that he was first diagnosed with lumbar spine DJD in 1991.  A January 1991 lumbosacral spine X-ray report indicated that there was advanced degeneration of the disc space at the L3-4 level, which was "most likely due to an old trauma."  Other disc spaces were fairly well maintained.  

On the September 2008 VA examination, flattening of the normal lumbar lordosis was seen, however the Veteran was negative for paraspinal tenderness and tension.  Radiographic images revealed curvature, retrolisthesis, and anterolisthesis, and disc height loss.  Moderate posterior facet arthritis was seen throughout.  As noted, the September 2008 VA examiner indicated after examining the Veteran that his lumbar spine DJD was age related, and, in her June 2010 addendum, indicated, after reviewing the claims file, adhered to this view.

An April 2011 VA lumbar spine X-ray similarly indicated that there were significant degenerative findings.

The above evidence, including the Veteran's statements indicating onset of back symptoms in 1991, reflects that there was no lumbar spine disability in service, lumbar spine arthritis did not manifest within the one year presumptive period, and a lumbar spine disability did not manifest until many years after service.  There are two medical opinion as to the etiology of the Veteran's lumbar spine DJD and DDD.  The January 1991 VA X-ray report indicated that the Veteran's lumbar spine DJD and DDD were "most likely due to an old trauma."  The September 2008 VA examiner indicated that the Veteran's lumbar spine DJD and DDD were age related.   The Board finds the September 2008 VA examiner's opinion to be of greater probative weight, because she explained her reasons based on an accurate characterization of the evidence of record and adhered to this conclusion after reviewing the claims file.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The VA radiologist who prepared the the January 1991 VA X-ray report did not explain the reasons for his conclusion that the lumbar spine DJD and DDD were likely due to old trauma or specify how that trauma was.  Moreover, the STRs reflect that there was no lumbar spine trauma in service, and the Veteran has not indicated otherwise in his written statements.  In fact, in his November 2009 substantive appeal, the Veteran indicated that all claimed foot and leg problems resulted from his time in service, but did not make the same claim regarding his lumbar spine.  To the extent that the Veteran in his written statements contended that his lumbar spine DJD and DDD are related to service, the probative weight of these general assertions is outweighed by that of the reasoned opinion of the health care professional who prepared the September 2008 VA examination report and June 2010 addendum.  The weight of the evidence is therefore against a finding that the Veteran's lumbar spine DJD and DDD are related to service.

For the foregoing reasons, the preponderance of the evidence is against the claim for entitlement to service connection for lumbar spine DJD and DDD, to include as secondary to service-connected left foot disability.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Entitlement to service connection for DJD and DDD of the lumbar spine, to include as secondary to service-connected left foot disability, is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


